MEMORANDUM ***
Felipe Gonzalez-Villanueva and his wife Juanita Salvador-Ramirez seek review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s order denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). As a result, we also lack jurisdiction to review petitioners’ regulatory challenge to the BIA’s use of a single member to decide their appeal. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 854 (9th Cir.2003) (lack of jurisdiction to review merits of a discretionary hardship decision precludes jurisdiction to evaluate whether streamlining regulation was appropriately applied). We do not consider Gonzalez-Villanueva’s contention regarding physical presence because his failure to establish hardship is dispositive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.